DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Pelis et al. US 2017/0024007 (cited in IDS) in view of Provancher et al. US 2018/0067545.
Regarding claim 1, Pelis teaches a hand-held controller (a joystick 1202 or a game controller 1202, see ¶30, ¶108 and Figs 12-14) comprising: 
    PNG
    media_image1.png
    278
    446
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    235
    462
    media_image2.png
    Greyscale

a curved outer surface (the ring has a curve outer surface shown in Fig 14); 
an optical proximity sensor embedded within the ring or the handle and configured to detect whether the hand of the user grasping the handle is a right hand of the user or a left hand of the user (In embodiments, a proximity sensor 1302 is positioned inside of the housing 1212. The proximity sensor 1302 is adapted to sense the presence or non-presence of the user's finger. See ¶116).
Pelis does not teach an optical proximity sensor configured to detect whether a right hand or a left hand.


    PNG
    media_image3.png
    222
    428
    media_image3.png
    Greyscale

It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have the game controller including the optical proximity sensors detect the right or left hand by grasping around the handle, as Provancher taught, to modify Pelis. The motivation for doing so would improve the reliability of grasp 
	
	
Regarding claim 2, Pelis and Provancher teach the hand-held controller of claim 1, wherein the optical proximity sensor is configured to emit light in a direction of the hand of the user grasping the handle. (Provancher teaches this measurement is based on measuring the light reflected off of the user's hand to the device's embedded light detectors and/or by sensing that the reflection of light from emitter to detector has been blocked when the user's hand is in contact with the device and thus blocking the light from being detected. See Provancher ¶7). 

Regarding claim 3, Pelis and Provancher teach the hand-held controller of claim 3, wherein the light is infrared light. (Provancher teaches the emitters-detectors may utilize different wave lengths of light as appropriate, including infrared (IR) wavelengths. See Provancher ¶7).

Regarding claim 4, Pelis and Provancher teach the hand-held controller of claim 1, wherein the optical proximity sensor comprises a photodiode or phototransistor configured to receive reflected light from the hand of the user grasping the handle and generate sensor signals corresponding to the reflected light, the sensor signals indicating whether the hand of the user grasping the handle is the right hand of the user or the left hand of the user. (Provancher teaches the optical emitters-detectors are inherently photodiodes. Provancher teaches this measurement is based on measuring 

Regarding claim 5, Pelis and Provancher teach the hand-held controller of claim 1, wherein the optical proximity sensor is configured to determine whether the hand of the user grasping the handle is the right hand of the user or the left hand of the user based on whether a time interval between the optical proximity sensor emitting light in a direction of the hand of the user grasping the handle and the optical proximity sensor receiving reflected light from the hand of the user grasping the handle is higher than a threshold time period.
(Provancher teaches this measurement is based on measuring the light reflected off of the user's hand to the device's embedded light detectors and by sensing that the refection of light from emitter to detector has been blocked when the user's hand is in contact with the device and thus blocking the light from being detected. Provancher ¶7.


Regarding claim 6, Pelis and Provancher teach the hand-held controller of claim 1, wherein at least part of the ring or the handle is transparent to infrared light.
(Provancher teaches FIG. 3a shows the handle 100a that has a uniformly distributed array of optical emitter-detector pairs 111a placed on its surface. The optical sensors can also be covered by cloth or material that is transparent to the wavelength of light that the emitter and detector are tuned to (e.g., infrared light also known as IR light). See Provancher ¶54).

Regarding claim 7, Pelis and Provancher teach the hand-held controller of claim 1, wherein at least part of the light emitted by the optical proximity sensor exits through the curved outer surface of the ring or a side surface of the handle. (Provancher teaches the handle 100a that has a uniformly distributed array of optical emitter-detector pairs 111a placed on its surface. See Provancher ¶54).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: February 11, 2022